DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments with regards to the rejection of claims 1, 8 and 15 under 35 U.S.C. §103 have been considered but are not persuasive. 
In regards to claim 1, the Applicant argues that the combination of Morrow and Coon does not teach the limitation “…the wellbore dart including a wellbore dart identifier” because “Morrow merely discloses that nodes may actively or passively detect the proximity of a wellbore device. There is no disclosure of such a proximity detection relating in any way to an item of information such as a wellbore dart identifier being used in whatever proximity detection scheme is used by Morrow.”. 
The Examiner respectfully disagrees with the above argument. The Applicant has not specifically defined what “a wellbore dart identifier” is and what it entails such that it can be interpreted as a specific structure. A reading of the Applicant’s specification does not further clarify what a “dart identifier” may be. In fact, the phrase “dart identifier” is not even used in the specification. Perhaps the Applicant intends the limitation “a wellbore dart identifier” to be interpreted much more narrowly than how it is being claimed, but the limitation is not even further defined in the claim or in the specification as filed. If the Applicant wishes the limitation to be given a specific interpretation, then the limitation needs to be expressly defined in the claim accordingly in view of the specification.  
As such, the interpretation of the limitation “a wellbore dart identifier” is proper because the fact that the nodes 72 of Morrow can detect/identify the proximity of the dart 40 indicates that the dart 40 has an identifiable feature which allows the nodes 72 to detect its presence (pp[0037], [0061]).
 The Applicant further states that “The Examiner's contention that the proximity detection scheme of Morrow, or sending information related thereto along a wellbore conduit, somehow implies the existence of a wellbore dart identifier is not supported by the disclosure of Morrow, and is at odds with the numerous proximity detection schemes disclosed in Morrow.”
As expressed above, the claim does not further define the limitation “a wellbore dart identifier” such that it can be given a specific interpretation. Furthermore, Morrow discloses the desire to detect the presence and proximity of the device 40 (dart) when near a node 72 of the communication network 72. The nodes 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past (pp[0037]). From at least this teaching, one of ordinary skill in the art can deduce that the dart 40 must have an identifiable/ detectable structure that allows the nodes 72 to detect the presence/proximity of the dart 40.  

The Applicant further argues that the prior art fails to teach "deploying a 
shoulder in a casing of the at least one zone of the hydrocarbon well, the  shoulder comprising a unique shoulder identifier" and that “the Examiner reproduces FIG. 1 of Morrow and, without any support from the disclosure of Morrow, adds annotations to the figure declaring that some unlabeled regions somehow disclose the claimed shoulder. Id. at page 4. Applicant further notes that, later in the rejection, the Examiner maps the nodes 72 of Morrow to the claimed first node. Applicant asserts that the nodes 72 of Morrow cannot properly be mapped to both the claimed shoulder and the claimed node”.
	Firstly, the Applicant has failed to define/ point to what a “shoulder” may be in the disclosed invention. The only mention of the term “shoulder” in the disclosure, paragraph[0038],  is vague and provides  no context as to its orientation in the wellbore, shape, or specific feature that  further defines it such that it can be given a specific interpretation. To clarify the interpretation taken by the Examiner, an annotated version of figure 2 is provided below.

    PNG
    media_image1.png
    608
    595
    media_image1.png
    Greyscale

Figure 2 (annotated)
	The “shoulder” is being interpreted as the edge of node 72 that is extending radially outward from the wellbore tubular 30 (see original Figure 2). This interpretation is proper because the node 72 in its entirety is not being interpreted as a “shoulder” but the outer portion that is extending radially outward from the tubular element. Furthermore, the Applicant has not provided any guidance as to what a “shoulder” entails in the disclosure and has not further defined it in the claimed such that it can be given a specific interpretation. Due to at least these reasons, the interpretation is proper.

	The Applicant further argues that the prior art does not teach the limitation “receiving, by a node communication module of a first node in the at least one zone, from the  wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier, wherein the wellbore dart identifier is received from a dart communication module of the wellbore dart”.
	In light of the amendments made to claim 1, a new prior art has been introduced to teach the above limitations below. Therefore, the arguments regarding the above limitation are moot.
	
	The Applicant further argues that the prior art is silent regarding “performing a 
comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the unique shoulder identifier and the wellbore dart identifier match".
	As mentioned above, the Applicant has not provided any guidance as to what a “shoulder” entails in the disclosure and has not further defined it in the claimed such that it can be given a specific interpretation. Furthermore,  the limitation a “unique shoulder identifier” is also not defined in the disclosure such that it holds any specific interpretation.  As such, the “shoulder” is being interpreted as the edge of node 72 that is extending radially outward from the wellbore tubular 30 (see Figure 2 as annotated above). This interpretation is proper because the node 72 in its entirety is not being interpreted as a “shoulder” but the outer portion that is extending radially outward from the tubular element. 
 	With the interpretation of the “shoulder” above, the combination of Morrow and Coon teaches the limitation “performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the unique shoulder identifier and the wellbore dart identifier match".
Morrow discloses that each location of the nodes 72 is known, therefore, that shoulder/radially outer portion of the nodes 72 can be located/identified. With that information, a comparison can be done to determine the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device (pp[0061]).
Coon further teaches unique shoulder identifiers that the dart 24 identifies on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b (pp[0030], Fig. 1A). 
In light of the modification made above, the combination of Morrow and Coon discloses performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder identifier and the wellbore dart identifier match because the combination seeks to use dart structures to locate specification node/sleeve/ shoulder structures in the wellbore and ensure that the dart is in the correct location in the wellbore. 

The examiner acknowledges that this is a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morrow (U.S. Publication No. 20160076363) in view of Coon (U.S. Publication No. 20130206402) and in further view of Walton et al. (U.S. Publication No. 20160258260). 
In regards to claim 1, Morrow teaches a method comprising: 
deploying a wellbore dart (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20) configured for plugging at least one zone of a hydrocarbon well (pp[0017], [0021]: device 40 includes a wellbore tool 50 which may include and/or be a plug 64 and/or a packer 66. The downhole operation may include at least partial, or even complete, occlusion of the wellbore conduit by the plug and/or by the packer.), the wellbore dart including a wellbore dart identifier (pp[0037], [0061], Fig. 1, 3: the device 40 (dart) has a dart identifier because communication network 70, which includes nodes 72, may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The fact that the nodes 72 can detect/identify the proximity of the dart 40 indicates that the dart 40 has an identifiable feature which allows the nodes 72 to detect its presence.);
deploying a shoulder (the outer portion of the nodes 72 as shown below) in a casing (30) of the at least one zone of the hydrocarbon well (20); 

    PNG
    media_image2.png
    720
    546
    media_image2.png
    Greyscale

Figure 1(annotated)

performing a comparison of the shoulder and the wellbore dart identifier to determine that the shoulder and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier match (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.); 
stopping the wellbore dart at the intended location based on the detecting of the arrival; and activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier and the step of receiving the dart identifier as claimed.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
Coon, drawn to an actuation dart for wellbore operations, discloses the shoulder (20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 
In light of the modification made above, the combination of Morrow and Coon discloses performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder identifier and the wellbore dart identifier match.
The combination of Morrow and Coon is silent regarding the step of receiving the dart identifier as claimed.
Walton, drawn to a completion system comprising wellbore darts, discloses receiving, by a node communication module of a first node (any of sensors 138a-c; Fig.1) in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node (sensors 138a-c are capable of receiving radio frequency (RF), i.e. via a receiver in the sensors 138a-c (communication module), emitted by the darts 136 to register the presence of the darts 136; pp[0025]), the wellbore dart identifier (The RF emitted by the darts 136 which allows the sensors 138a-c to identify/detect the presence of the darts 136; pp[0025], [0027]), wherein the wellbore dart identifier is received from a dart communication module of the wellbore dart (the darts 136 emit particular RF signals which are received by the sensors 138a-c. Therefore, the darts 136 include communication modules which allows emission of the RF; pp[0027]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the dart locating feature of Morrow includes the radio frequency (RF) communication system of Walton as this type of communication system is a well-known structure in the art, the use of which would merely constitute the application of a well-known technology to produce predictable results, such as acquiring signals from a traversing dart structure in the wellbore in order to locate the presence of the dart in the wellbore (pp[0025]- [0027]). 

In regards to claim 2, the combination of Morrow, Coon and Walton teaches the method of claim 1.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit), a command to a firing module (60) of the wellbore dart (pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60 that is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).
However, the combination of the combination of Morrow, Coon and Walton does not explicitly teach the command effective to cause the wellbore dart to plug the zone of the hydrocarbon well.
Morrow does disclose that the wellbore dart (40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66) and a perforation device (60; pp[0020]) that creates perforations (62; Fig.1).	
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of the combination of Morrow, Coon and Walton such that a command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation as the operation to be carried out by the dart of the combination of the combination of Morrow, Coon and Walton in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 3, the combination of the combination of Morrow, Coon and Walton teaches the method of claim 1.
Morrow further teaches wherein the dart communication module (90; Fig. 2) communicates with the first node (72) as the wellbore dart traverses the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.).  

In regards to claim 4, the combination of the combination of Morrow, Coon and Walton teaches the method of claim 1.
Morrow further teaches wherein the first node is positioned adjacent to an interior surface of the hydrocarbon well (Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).  

In regards to claim 6, the combination of the combination of Morrow, Coon and Walton teaches the method of claim 1.
Morrow further teaches wherein the first node (nodes 72 in well 20) is in communication with a surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72) through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field. Data may be transferred via wired communication as well.).  

In regards to claim 7, the combination of the combination of Morrow, Coon and Walton discloses the method of claim 1.
Morrow further teaches wherein the first node is in communication with a second node to relay data from the second node to a surface operator (pp[0016], [0043], Fig. 1, 2: downhole communication network 70 may be configured to sequentially transmit data signal 71 among the plurality of nodes 72 (transmission of signal 71 from one node to another node) and/or along wellbore conduit 32 until the signal reaches the surface 24.). 





In regards to claim 8, Morrow teaches a system comprising: 
a wellbore dart (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20) comprising a dart communication module (communication device 90; Fig.2, pp[0017]); 
a first node Fig. 1,  pp[0031]: communication network includes multiple nodes 72 which are in communication with wellbore device 40)comprising a node communication module ( node transmitter 81 and receiver 82; pp[0035], Fig. 2); and
 a surface operator in communication with the first node (pp[0016]: surface region 24 in communication with nodes 72), wherein the surface operator comprises one or more processors (pp[0003], [0091]: computer which includes a processor) configured to perform operations for: 
deploying the wellbore dart configured for plugging at least one zone of a hydrocarbon well (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20), the wellbore dart including a wellbore dart identifier (pp[0037], [0061], Fig. 1, 3: the device 40 (dart) has a dart identifier because communication network 70, which includes nodes 72, may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The fact that the nodes 72 can detect/identify the proximity of the dart 40 indicates that the dart 40 has an identifiable feature which allows the nodes 72 to detect its presence.); 
deploying a shoulder in a casing of the at least one zone of the hydrocarbon well (the outer portion of the nodes 72 as shown below); 

    PNG
    media_image2.png
    720
    546
    media_image2.png
    Greyscale

Figure 1(annotated)

receiving, by the first node in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (pp[0007],[0016],[0037], [0061], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.), performing a comparison of the shoulder and the wellbore dart identifier to determine that the shoulder and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
 detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier match (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.); 
stopping the wellbore dart at the intended location based on the detecting of the arrival; and 
activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier and  receiving the dart identifier as claimed.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
Coon discloses the shoulder (20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 
In light of the modification made above, the combination of Morrow and Coon discloses performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder identifier and the wellbore dart identifier match.
The combination of Morrow and Coon is silent regarding the step of receiving the dart identifier as claimed.
Walton, drawn to a completion system comprising wellbore darts, discloses receiving, by a node communication module of the first node in the at least one zone (sensors 138a-c are capable of receiving radio frequency (RF), i.e. via a receiver in the sensors 138a-c (communication module), emitted by the darts 136 to register the presence of the darts 136; pp[0025]), from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (The RF emitted by the darts 136 which allows the sensors 138a-c to identify/detect the presence of the darts 136; pp[0025], [0027]), wherein the wellbore dart identifier is received from a dart communication module of the wellbore dart (the darts 136 emit particular RF signals which are received by the sensors 138a-c. Therefore, the darts 136 include communication modules which allows emission of the RF; pp[0027]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the dart locating feature of Morrow includes the radio frequency (RF) communication  system of Walton as this type of communication system is a well-known structure in the art, the use of which would merely constitute the application of a well-known technology to produce predictable results, such as acquiring signals from a traversing dart structure in the wellbore in order to locate the presence of the dart in the wellbore (pp[0025]-[0027]). 

In regards to claim 9, the combination of the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.), a command to a firing module (60) of the wellbore dart (Pp[0041]: the command/ actuation signal can come from the surface region to the downhole communication network 70 as data signal 71, transferring the signal and/or command along wellbore conduit 32. pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60, of the device 40, is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).
The combination of the combination of Morrow, Coon and Walton does not explicitly teach the command effective to cause the wellbore dart to plug the zone of the hydrocarbon well.  
Morrow does disclose that the wellbore dart (40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of the combination of Morrow, Coon and Walton such that the command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation  as the operation to be carried out by the dart of the combination of the combination of Morrow, Coon and Walton in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 10, the combination of the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches wherein the wellbore dart communication module (90; Fig. 2) communicates with the first node as the wellbore dart traverses the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.).  

In regards to claim 11, the combination of the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches wherein the first node is positioned adjacent to an interior surface of the hydrocarbon well (Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).  

In regards to claim 13, the combination of the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches wherein the first node (Fig. 1, 2: nodes 72) is in communication with the surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72)  through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field.  Data may be transferred via wired communication as well.).  

In regards to claim 14, the combination of the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches wherein the first node is in communication with a second node to relay data from the second node to the surface operator (pp[0016], [0043], Fig, 1: downhole communication network 70 may be configured to sequentially transmit data signal 71 among the plurality of nodes 72 (transmission of signal 71 from one node to another node) and/or along wellbore conduit 32 until the signal reaches the surface 24.).  

In regards to claim 15, Morrow teaches a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor (pp[0091], Fig. 3, 4: steps of the of the method of the disclosure may, represent executable instructions that cause a computer, processor, and/or other logic device to respond, to perform an action, to change states, to generate an output or display, and/or to make decisions.), are operable to perform operations for:
 deploying a wellbore dart (Fig. 1, 3: step 110 requires wellbore device 40 to be conveyed in the wellbore)  configured for plugging at least one zone of a hydrocarbon well, the wellbore dart including a wellbore dart identifier (pp[0017], [0021]: device 40 includes a wellbore tool 50 which may include and/or be a plug 64 and/or a packer 66. The downhole operation may include at least partial, or even complete, occlusion of the wellbore conduit by the plug and/or by the packer. The fact that the nodes 72 can detect/identify the proximity of the dart 40 indicates that the dart 40 has an identifiable feature which allows the nodes 72 to detect its presence.); 
deploying a shoulder (the outer portion of the nodes 72 as shown below) in a casing (30) of the at least one zone of the hydrocarbon well (20); 

    PNG
    media_image2.png
    720
    546
    media_image2.png
    Greyscale

Figure 1(annotated)

receiving, by a first node in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (pp[0007],[0016],[0037], [0061], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.);
 performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder  and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
 detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.);
 stopping the wellbore dart at the intended location based on the detecting of the arrival; and activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier the step of receiving the dart identifier as claimed.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
Coon discloses the shoulder (20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 
In light of the modification made above, the combination of Morrow and Coon discloses performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder identifier and the wellbore dart identifier match.
The combination of Morrow and Coon is silent regarding the step of receiving the dart identifier as claimed.
Walton, drawn to a completion system comprising wellbore darts, discloses receiving, by a node communication module of a first node (any of sensors 138a-c; Fig.1) in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node (sensors 138a-c are capable of receiving radio frequency (RF), i.e. via a receiver in the sensors 138a-c (communication module), emitted by the darts 136 to register the presence of the darts 136; pp[0025]), the wellbore dart identifier (The RF emitted by the darts 136 which allows the sensors 138a-c to identify/detect the presence of the darts 136; pp[0025], [0027]), wherein the wellbore dart identifier is received from a dart communication module of the wellbore dart (the darts 136 emit particular RF signals which are received by the sensors 138a-c. Therefore, the darts 136 include communication modules which allows emission of the RF; pp[0027]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the dart locating feature of Morrow includes the radio frequency (RF) communication  system of Walton as this type of communication system is a well-known structure in the art, the use of which would merely constitute the application of a well-known technology to produce predictable results, such as acquiring signals from a traversing dart structure in the wellbore in order to locate the presence of the dart in the wellbore (pp[0025]-[0027]). 
 

In regards to claim 16, the combination of the combination of Morrow, Coon and Walton teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0031]: surface operator at surface region 24 can send command signals to device 40 to perform operations via the nodes 72 of communication network 70. pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.), a command to a firing module (60) of the wellbore dart (Pp[0041]: the command/ actuation signal can come from the surface region to the downhole communication network 70 as data signal 71, transferring the signal and/or command along wellbore conduit 32 to the device 40 (dart). pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60, of the device 40,  is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).
The combination of the combination of Morrow, Coon and Walton does not explicitly teach that the command effective to cause the wellbore dart to plug the zone of the hydrocarbon well.  
	Morrow does disclose that the wellbore dart (40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of the combination of Morrow, Coon and Walton such that the command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation as the operation to be carried out by the dart of the combination of the combination of Morrow, Coon and Walton in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 17, the combination of the combination of Morrow, Coon and Walton teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the dart communication module (90; Fig. 2) communicates with the first node as the wellbore dart traverses through the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.).  

In regards to claim 18, the combination of the combination of Morrow, Coon and Walton teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the first node is positioned adjacent to an interior surface of the hydrocarbon well (Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).    

In regards to claim 20, the combination of the combination of Morrow, Coon and Walton teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the first node (nodes 72 in well 20) is in communication with a surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72) through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field.  Data may be transferred via wired communication as well.).  


Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morrow (U.S. Publication No. 20160076363) in view of Coon (U.S. Publication No. 20130206402), Walton et al. (U.S. Publication No. 20160258260) and in further view of Ingraham et al. (U.S. Publication No. 20160084075).
In regards to claim 5, the combination of Morrow, Coon and Walton teaches the method of claim 1.
Morrow further teaches receiving, by the first node, location information from the wellbore dart, location information (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow, Coon and Walton is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of the combination of Morrow, Coon and Walton such that the location information further indicates a speed of the wellbore dart as taught by Ingraham in order to determine how fast the dart is traveling in the well or if the dart has encountered an obstruction in the well.  Furthermore, Ingraham discusses that identifying the speed of the dart can be used to identify specific geometry features within the wellbore (pp[0114]). Additionally, Morrow discloses that the speed determination can be used as an alternative or additional means of position determination (pp[0046]).

In regards to claim 12, the combination of Morrow, Coon and Walton teaches the system of claim 8.
Morrow further teaches that the first node is configured to receive location information from the wellbore dart (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow, Coon and Walton is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the system of the combination of Morrow, Coon and Walton such that the location information further indicates a speed of the wellbore dart as taught by Ingraham in order to determine how fast the dart is traveling in the well or if the dart has encountered an obstruction in the well. Furthermore, Ingraham discusses that identifying the speed of the dart can be used to identify specific geometry features within the wellbore (pp[0114]). Additionally, Morrow discloses that the speed determination can be used as an alternative or additional means of position determination (pp[0046]).

In regards to claim 19, the combination of Morrow, Coon and Walton teaches the tangible, non-transitory computer-readable media of claim 15
Morrow further teaches that the instructions, when executed by the processor, are operable to perform further operations for receiving, by the first node, location information from the wellbore dart (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow, Coon and Walton is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow, Coon and Walton such that the location information further indicates a speed of the wellbore dart as taught by Ingraham in order to determine how fast the dart is traveling in the well or if the dart has encountered an obstruction in the well. Furthermore, Ingraham discusses that identifying the speed of the dart can be used to identify specific geometry features within the wellbore (pp[0114]). Additionally, Morrow discloses that the speed determination can be used as an alternative or additional means of position determination (pp[0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676